           Case 1:20-cr-00391-RA Document 20 Filed 08/28/20 Page 1 of 1
                                                                   USDC-SDNY
                                                                   DOCUMENT
                                                                   ELECTRONICALLY FILED
 UNITED STATES DISTRICT COURT                                      DOC#:
 SOUTHERN DISTRICT OF NEW YORK                                     DATE FILED: 8/28/20


 UNITED STATES,

                                                               No. 20-CR-391 (RA)
                       v.
                                                                      ORDER
 LAEL YOUNG,

                            Defendant.


 RONNIE ABRAMS, United States District Judge:



         IT IS HEREBY ORDERED that on September 11, 2020 at 11:00 am, counsel for both

 parties shall appear telephonically to be heard on the protective order issue. The parties shall use

 the dial-in information provided below to call into the conference: Call-in Number: (888) 363-

 4749; Access Code: 1015508.

         IT IS FURTHER ORDERED that if the parties intend to file supplemental letters with the

 Court concerning the protective order issue, they shall do so no later than close of business on

 September 8, 2020.



 SO ORDERED.

Dated:    August 28, 2020
          New York, New York

                                                  Ronnie Abrams
                                                  United States District Judge
